1
2
3
4
5
6
                         UNITED STATES DISTRICT COURT
7
                       CENTRAL DISTRICT OF CALIFORNIA
8
9    ENIS Z. YENERIZ,                        )   Case No.: 2:18-cv-05485-SK
                                             )
10               Plaintiff,                  )   ORDER AWARDING EQUAL
                                             )   ACCESS TO JUSTICE ACT
11         vs.                               )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO 28 U.S.C. § 2412(d)
12   ANDREW SAUL,                            )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,        )   U.S.C. § 1920
13                                           )
                 Defendant                   )
14                                           )
                                             )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $3,950.00 as
19   authorized by 28 U.S.C. § 2412, and costs in the amount of $400.00 as authorized
20   by 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
21   DATE: October 3, 2019
22                            ___________________________________
                              THE HONORABLE STEVE KIM
23                            UNITED STATES MAGISTRATE JUDGE
24
25
26

                                             -1-
